Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12 January 2022 has been entered.  Claims 1-20 remain pending in the application.  

Response to Arguments
Applicant's arguments filed 12 January 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that “Raffin uses multiple inlets to compute them and hence cannot disclose, teach, or suggest a combination in which an adaptive gain "is based only upon the error",” and “But as shown in Raffin's Fig.1 the adaptation law uses two inputs-error e and output speed v -to compute its three outputs: ” the Examiner respectfully disagrees. Fig 1 of Raffin is reproduced below, next to Applicant’s Figure 5A both of which show a block diagram of the Model Reference Adaptive Control used in both Applicant’s specification and in Raffin. As can been seen below both block diagrams are similar, and both contain a summation circuit prior to the adaptation law where the control error is calculated, and BOTH applicant’s figure, and the reference show ONLY the control error, e (erm in Raffin) as inputs into the Adaptation Law. 
[AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    365
    746
    media_image1.png
    Greyscale

[AltContent: oval]
    PNG
    media_image2.png
    236
    458
    media_image2.png
    Greyscale
                          Fig. 5A from Applicant’s Specification

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raffin et al (Adaptive Longitudinal Control of an Autonomous Vehicle With an Approximate Knowledge of its Parameters).
Regarding claim 1, Raffin discloses a computer-implemented method of actuating a control subsystem of an autonomous driving vehicle (ADV) control system, the method comprising: (abstract)
receiving a first control input to a feedback controller of an actuation control system of the control subsystem of an ADV; (fig 1 Vref; III. A.)
determining an error between an output actuation command of an actuator of the control subsystem and a reference actuation output generated by a model reference system that is based upon a second control input; (fig 1 circle; III. C.)
determining an adaptive gain that is based only upon the error; and (fig 1 Adaptation Law; III. C.)
outputting a second actuation command to actuate the control subsystem based upon a measured actuation action output by the control subsystem, the first control input, and the adaptive gain. (fig 1 Controller; III. C.)

Regarding claim 4, Raffin further discloses wherein the first control input is received at the feedback controller during a current driving cycle of the ADV and the second control input was received at the feedback controller during a prior driving cycle. (fig 1; III. A.)

Regarding claim 5, Raffin further discloses wherein the first control input and the second control input are received from an autonomous driving system that is configured to plan a trajectory to drive the ADV based on sensor data obtained from a plurality of sensors of the ADV in view of vehicle states obtained from a vehicle chassis of the ADV. (abstract; I. first column last paragraph)

Regarding claim 6, Raffin further discloses wherein the control subsystem comprises at least one of a throttle control subsystem, a braking control subsystem, or a steering control subsystem. (abstract; I. first column last paragraph)

Regarding claim 7, Raffin further discloses further comprising iteratively performing determining an error between an output actuation command of the actuator of the control subsystem and the reference actuation output, determining an adaptive gain, and outputting a next actuation command to actuate the control subsystem, until a measured state of actuation of the control subsystem is within a threshold value of the reference actuation output with an applied adaptive gain. (fig 1; III. A., III. C.)

Regarding claim 8, Raffin discloses a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations of actuating a control subsystem of an autonomous driving vehicle (ADV) control system, the operations comprising: (abstract)
receiving a first control input to a feedback controller of an actuation control system of the control subsystem of an ADV; (fig 1 Vref; III. A.)

determining an adaptive gain that is based only upon the error; and (fig 1 Adaptation Law; III. C.)
outputting a second actuation command to actuate the control subsystem based upon a measured actuation action output by the control subsystem, the first control input, and the adaptive gain. (fig 1 Controller; III. C.)

Regarding claim 11, Raffin further discloses wherein the first control input is received at the feedback controller during a current driving cycle of the ADV and the second control input was received at the feedback controller during a prior driving cycle. (fig 1; III. A.)

Regarding claim 12, Raffin further discloses wherein the first control input and the second control input are received from an autonomous driving system that is configured to plan a trajectory to drive the ADV based on sensor data obtained from a plurality of sensors of the ADV in view of vehicle states obtained from a vehicle chassis of the ADV. (abstract; I. first column last paragraph)

Regarding claim 13, Raffin further discloses wherein the control subsystem comprises at least one of a throttle control subsystem, a braking control subsystem, or a steering control subsystem. (abstract; I. first column last paragraph)

Regarding claim 14, Raffin further discloses wherein the operations further comprise iteratively performing determining an error between an output actuation command of the actuator of the control subsystem and the reference actuation output, determining an adaptive gain, and outputting a next actuation command to actuate the control subsystem, until a measured state of actuation of the control subsystem is within a threshold value of the reference actuation output with an applied adaptive gain. (fig 1; III. A., III. C.)

Regarding claim 15, Raffin further discloses an actuation control system for actuating a control subsystem of an autonomous driving vehicle (ADV) control system of an ADV, the actuation control system comprising: (abstract)
a feedback controller to receive a first control input; (fig 1 Vref; III. A.)
a model reference module coupled to the feedback controller; (fig 1 circle; III. C.)
a by-wire actuation system coupled to the feedback controller; (Abstract; fig 1)
a combine logic to determine an error between an output actuation command of the by-wire actuation system and a reference actuation output generated by the model reference system that is based upon a second control input; and (fig 1 circle; III. C.)
an adaptive gain system to determine an adaptive gain that is based only upon the error, (fig 1 Adaptation Law; III. C.)
wherein the feedback controller is configured to output a second actuation command to actuate the by-wire actuation system based upon a measured actuation 

Regarding claim 18, Raffin further discloses wherein the first control input is received at the feedback controller during a current driving cycle of the ADV and the second control input was received at the feedback controller during a prior driving cycle. (fig 1; III. A.)

Regarding claim 19, Raffin further discloses wherein the first control input and the second control input are received from an autonomous driving system that is configured to plan a trajectory to drive the ADV based on sensor data obtained from a plurality of sensors of the ADV in view of vehicle states obtained from a vehicle chassis of the ADV. (abstract; I. first column last paragraph)

Regarding claim 20, Raffin further discloses wherein the by-wire actuation system comprises at least one of a throttle control subsystem, a braking control subsystem, or a steering control subsystem. (abstract; I. first column last paragraph)

Claim Rejections - 35 USC § 103
Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103Raffin as applied to claims 1, 8, and 15 above, and further in view of Liu et al (Model Reference Adaptive Control for a Piezo-Positioning System)
Regarding claim 2, Liu teaches wherein reference actuation output is based at least in part on second order attributes of the control subsystem. (abstract; last paragraph of Introduction)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Raffin with wherein reference actuation output is based at least in part on second order attributes of the control subsystem as taught by Liu so as to account for hysteresis effects and improve performance. (abstract)

Regarding claim 3, Liu further teaches wherein the second order attributes of the control subsystem include one or more of: time-latency in initiating a control action of the control subsystem, a rise time, an overshoot amount, or a settling time of an actuator of the control subsystem. (abstract; last paragraph of Introduction)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Raffin with wherein the second order attributes of the control subsystem include one or more of: time-latency in initiating a control action of the control subsystem, a rise time, an overshoot amount, or a settling time of an actuator of the control subsystem as taught by Liu so as to account for hysteresis effects and improve performance. (abstract)

Regarding claim 9, Liu teaches wherein reference actuation output is based at least in part on second order attributes of the control subsystem. (abstract; last paragraph of Introduction)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Raffin with wherein reference actuation output is based at least in part on second order attributes of the control subsystem as taught by Liu so as to account for hysteresis effects and improve performance. (abstract)

Regarding claim 10, Liu further teaches wherein the second order attributes of the control subsystem include one or more of: time-latency in initiating a control action of the control subsystem, a rise time, an overshoot amount, or a settling time of an actuator of the control subsystem. (abstract; last paragraph of Introduction)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Raffin with wherein the second order attributes of the control subsystem include one or more of: time-latency in initiating a control action of the control subsystem, a rise time, an overshoot amount, or a settling time of an actuator of the control subsystem as taught by Liu so as to account for hysteresis effects and improve performance. (abstract)

Regarding claim 16, Liu teaches wherein reference actuation output is based at least in part on second order attributes of the by-wire actuation system. (abstract; last paragraph of Introduction)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Raffin with wherein reference actuation output is based at least in part on second order attributes of the by-wire actuation system as taught by Liu so as to account for hysteresis effects and improve performance. (abstract)

Regarding claim 17, Liu further teaches wherein the second order attributes of the by-wire actuation system include one or more of: time-latency in initiating a control action of the by-wire actuation system, a rise time, an overshoot amount, or a settling time of an actuator of the by-wire actuation system. (abstract; last paragraph of Introduction)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Raffin with wherein the second order attributes of the by-wire actuation system include one or more of: time-latency in initiating a control action of the by-wire actuation system, a rise time, an overshoot amount, or a settling time of an actuator of the by-wire actuation system as taught by Liu so as to account for hysteresis effects and improve performance. (abstract)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669